[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The court has carefully reviewed the memoranda of law filed by both parties regarding the defendant's Motion for Remittitur and/or to Set Aside the Verdict.
The court must agree with the defendant that the policy CT Page 14452 language is not ambiguous. It states:
    "Any amount otherwise payable for damages under this coverage. . ."
This coverage is $100,000 for underinsured motorist claims. In this case, the plaintiff was paid $20,000 by the tortfeasor There is thus $80,000 coverage left of the $100,000 underinsured coverage The verdict was $259,810 for Annabette Plazarin and $50,000 for Ricky Plazarin.
Under the unambiguous wording of the policy, the plaintiffs must be awarded $100,000 because the verdict was over that amount, less the $20,000 paid by the tortfeasor.
Had the verdict been $80,000 or less than $80,000, the plaintiffs would be award the amount of the verdict less the $20,000 already paid.
Accordingly, the Motion for Remittitur is granted. Judgment may enter in the amount of $80,000.
In addition, the plaintiffs are entitled to $21,466.75 interest based upon the offer of judgment filed March 9, 1995 in the amount of $80,000, computed at the rate of 12% per year as of December 18, 1995, and at the rate of $26.67 per day for each day thereafter until the date judgment enters.
Hurley, J.